Citation Nr: 1550333	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  06-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a right shoulder disability prior to December 16, 2008, and a rating greater than 20 percent from December 16, 2008.
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to February 1992.  A November 1993 administrative decision found the Veteran's service from June 1982 to March 1991 was under honorable conditions.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2004 and December 2004 rating decisions of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, and the Regional Office (RO) in Boise, Idaho, respectively.

In May 2006, the Veteran provided testimony before a Veterans Law Judge of the Board concerning the two issues set forth on the title page.  In July 2007, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.  In a July 2009 rating decision, the AMC granted the Veteran an increased rating of 20 percent, effective December 16, 2008, for his right shoulder disability.

In a November 2009 decision, the Board denied an initial rating greater than 10 percent for a right shoulder disability prior to December 16, 2008, and a disability rating greater than 20 percent from December 16, 2008; and also denied a TDIU.

The Veteran appealed the Board's November 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Veteran's representative and VA General Counsel filed a Joint Motion for Remand (JMR) as to the Board's decision.  Later that month, a Court Order granted the JMR and vacated and remanded the November 2009 decision for further review.  In September 2010, the Board remanded the issues to the AOJ to locate any temporary claims folder and to schedule the Veteran for another hearing.
In August 2012, the Veteran provided testimony before another Veterans Law Judge of the Board.  During this hearing, he testified as to the two issues on appeal.  (The Veteran also waived his right to a hearing with a third member of the Board during the hearing.  Arneson v. Shinseki, 24 Vet. App. 379 (2011)).

In November 2012, the Board remanded this appeal to the RO via the AMC in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In September 2015, the Veteran's representative requested another Board hearing before a VLJ via videoconference at the local RO "to introduce evidence and testimony that any employment [the Veteran] has is not substantially gainful activity."  Given the length of time that has expired and the addition of relevant evidence in the file since the case was last before the Board, and given the representative's claim that additional relevant evidence will be submitted at the hearing, the Board finds good cause has been presented to schedule the Veteran for another Board hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference on the issues listed on the title page.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

















These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________                                     ________________________
         K. PARAKKAL			       K. OSBORNE
      Veterans Law Judge, 		              Veterans Law Judge, 
 Board of Veterans' Appeals		         Board of Veterans' Appeals



________________________________
                                                    TANYA SMITH
                                                 Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




